DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that Shelby et al. (USPN 8,304,499) does not teach or suggest a blend of polyamide resins (A) and (B) as claimed in claim 1 where the dicarboxylic acid-derived constitutional unit includes 1 mol% or more (claim 8) or 3 to 10 mol% (claim 9) of a constitutional unit derived from isophthalic acid.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shelby et al. (USPN 8,304,499).
Claim 1 (and its dependent claims 2) is a product-by-process claim due to the recitation “injection blow molded” (line 1). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to claims 1 and 4-6, Shelby et al. teach an injection blow-molded container comprising at least one layer comprising 60 to 95 parts by mass of a polyamide resin (A) and 5 to 40 parts by mass of a polyamide resin (B) (per 100 parts by mass in total of the polyamide resin (A) and the polyamide resin (B)), wherein the polyamide resin (A) comprises a diamine-derived constitutional unit and a dicarboxylic acid-derived constitutional unit, wherein 70 mol % 
All of Examples 14-23 of Tables 3 and 3A of Shelby et al. (col. 42) and 27-29, 31, 32, 34, 36 and 38 of Table 4 of Shelby et al. (col. 43)  all correspond to the claimed composition:
The nylon MXD6 of all of these Examples corresponds to the claimed polyamide resin (A) and the nylon 6 of all of these Examples corresponds to the claimed polyamide resin (B). Nylon MXD6 is produced by polycondensation of meta-xylylenediamine with adipic acid.
All of the relative amounts of the nylon MXD6 and nylon 6 of the Examples cited above that are listed in Tables 3, 3A and 4 of Shelby et al. fall within the claimed ranges for the resin (A) and resin (B), respectively.
Note, in regard to claims 1, 4 and 5, MXD6 is produced by polycondensation of meta-xylenediamine with adipic acid. Adipic acid is an .alpha.,.omega.-linear aliphatic dicarboxylic acid having 6 carbon atoms.
Additionally, note that claims 15 and 16 also recite blends of nylon MXD6 and nylon 6 is of the residues of adipic acid, and the Examples cited above that are listed in Tables 3, 3A and 4 of Shelby et al. are examples of these blends.
Shelby et al. teach that the blends of Shelby et al. such as those taught in Tables 3, 3A and 4 are used to form containers such as bottles (see, for example, abstract, col. 4, lines 59-62 and claim 19), and that the containers may be formed via injection blow molding (see, for example, col. 4, lines 62-65, col. 33, lines 1-15 [co-injection blow molding] and claim 18). Note, to the extent that Shelby et al. do not explicitly teach that the single layer articles are injection 

Therefore, Shelby et al. teach a container that appears to be at least substantially identical to the claimed article. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to claims 2 and 3, Shelby et al. teach that the injection blow-molded container is a single layer or multilayered container (see, for example, col. 4, lines 34-36 and col. 33, lines 1-15 co-injection molded bottles are multilayered bottles).

relative amounts of many of the nylon MXD6 and the nylon 6 of the Examples cited above that are listed in Tables 3, 3A and 4 of Shelby et al. fall within the claimed ranges for the resin (A) and resin (B), respectively.

In regard to claim 10, in regard to the claimed relationship between glass transition temperatures of the polyamide resins A and B, since the polyamide resins A and B of Shelby et al. as discussed above in regard to claim 1 correspond to the claimed polyamides as discussed above in regard to claims 1 and 4-6, one of ordinary skill in the art would have expected the inherent relative physical characteristics of the polyamides A and B taught by Shelby et al., such as the relationship between the glass transition temperatures of the polyamides A and B, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 11, Shelby et al. teach the container formed by an injection blow molding process as discussed above in claim 1. To the extent that Shelby et al. does not explicitly teach the claimed method steps of claim 11, one or ordinary skill in the art would have recognized that the final product that results from the claimed process including the steps recited 

In regard to claim 12, in regard to the claimed capability of the container to retain a liquid comprising the organic compounds recited in claim 12, since the polyamide resins A and B of Shelby et al. as discussed above in regard to claim 1 correspond to the claimed polyamides as discussed above in regard to claims 1 and 4-6, one of ordinary skill in the art would have expected the inherent relative physical characteristics of the container taught by Shelby et al., such as the capability of the container to retain a liquid comprising the organic compounds recited in claim 12, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 14, in regard to the claimed rate of change of body diameter recited in claim 14, since the polyamide resins A and B of Shelby et al. as discussed above in regard to claim 1 correspond to the claimed polyamides as discussed above in regard to claims 1 and 4-6, one of ordinary skill in the art would have expected the inherent relative physical characteristics of the container taught by Shelby et al., such as the rate of change of body diameter under the 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al. (USPN 8,304,499).
Shelby et al. teach the container as discussed above in regard to claim 1.

However, since Shelby et al. establish that barrier capability is a desired characteristic of the invention of Shelby et al. (see, for example, abstract), and given that one of ordinary skill in the art would have recognized that the thickness of a blow molded container would depend in part on the desired size of the particular container and such mechanical considerations as desired strength of the container, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a container according to Shelby et al. that has an average thickness of the container body of the container of 0.4 mm or larger in the event that the required / desired barrier capability, strength  and/or size of the container being formed requires such an average thickness, depending upon the particular intended end use of the container being formed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782